Citation Nr: 1618840	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, where, in pertinent part, the claim for service connection for left ear hearing loss was granted with an evaluation of 0 percent effective August 30, 2012 and the claim for service connection for right ear hearing loss was denied.  

The Veteran participated in a hearing in June 2015 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

In November 2015, the Board granted the claim for entitlement to service connection for right ear hearing loss and remanded the claim for entitlement to an initial compensable rating for left ear hearing loss in order for the Agency of Original Jurisdiction (AOJ) to adjudicate and assign a rating for the now service-connected bilateral hearing loss.  The AOJ adjudicated and assigned a noncompensable initial rating for bilateral hearing loss in a December 2015 rating decision and Supplemental Statement of the Case.  The case has now been returned to the Board for review.


FINDING OF FACT

At worst, the Veteran's left ear hearing loss results in Level I hearing impairment and the right ear hearing loss results in Level I hearing impairment.





CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning the claim for a higher initial rating, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.  In addition, in accordance with the Board's November 2015 remand, the AOJ adjudicated the issue as to whether the Veteran was entitled to a compensable initial rating for bilateral hearing loss in a December 2015 Supplemental Statement of the Case (SSOC).  The Board observes that the December 2015 rating decision and December 2015 Supplemental Statement of the Case were returned to VA as undeliverable.  It is the responsibility of the Veteran to apprise VA of any address changes.  Review of the record shows a report of general information dated in December 2015 wherein the Veteran was called by telephone to solicit for demographic information and left a voice message to the Veteran to update the address.  The Board notes that review of the electronic claims folder now reflects a different address for the Veteran although it is unclear as to when the information was updated.  Regardless, the Veteran's representative completed a VA Form, Statement of Accredited Representative in Appealed Case, indicating review and receipt of the SSOC wherein the Veteran's bilateral hearing loss was assigned a noncompensable initial rating.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim).  In light of the above, the Board finds that any error in notice is not prejudicial to the Veteran and the Board may proceed with a decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that the remand directive was substantially completed.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

The duty to assist the Veteran has also been satisfied in this case.  All identified medical treatment records have been obtained and associated with the claims folder. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA provided the Veteran VA audiology examinations in November 2012 and January 2014.  The examination reports indicated a review of the claims folder and/or a history of the disability consistent with the evidence of record, included relevant findings and audiometric results, and discussed the functional effects caused by the hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  The Board finds that the VA examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, neither the evidence nor the Veteran reported a material change in the severity of the service-connected bilateral hearing loss since he was last examined in 2014.  38 C.F.R. § 3.327(a).  A remand for a new VA examination is not warranted.  Accordingly, the Board finds that VA's duty to assist the Veteran has been met.

Other considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  The duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the VLJ explained the issue on appeal and  solicited information as to any pertinent potentially available outstanding evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the issue on appeal.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings", whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Ratings of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing. 

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

VA medical treatment records show assessments of impaired hearing.  

The Veteran was provided a VA audiological examination in November 2012.  The claims folder was reviewed.  The audiometric findings, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
20
20
35
50
50

The puretone threshold average for the right ear was 25 dB and 38.75 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner stated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including ability to work.  The examiner explained that the Veteran stated that it was difficult to understand his customers.  When applied to Table VI, a Level I hearing impairment is assigned to the right ear and a Level I hearing impairment is assigned to the left ear.  When applied to Table VII, the result is a 0 percent or noncompensable rating.  

The puretone thresholds reported in the November 2012 VA examination report were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ).  Further, the report did not reflect a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply.

A January 9, 2014 private record includes audiometric findings displayed in graph form.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audio graph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  The audiograph shows findings for the right ear as follows:  20 dB at 500 Hertz, 20 dB at 1000 Hertz, 20 dB at 2000 Hertz, 40 dB at 3000 Hertz, and 40 dB at 4000 Hertz.  The puretone threshold average is 28 dB for the right ear.  The left ear findings were as follows:  20 dB at 500 Hertz, 20 dB at 1000 Hertz, 25 dB at 2000 Hertz, 55 dB at 3000 Hertz, and 60 dB at 4000 Hertz.  The puretone threshold average for the left ear is 36 dB.  Speech recognition scores were not indicated as being determined by the Maryland CNC test.  The examining physician indicated that the Veteran experienced difficulty understanding speech in noisy or complex environments.  It was recommended that he obtain a hearing aid for each ear.  Even if the Board used the puretone threshold averages pursuant to Table VIa, a Level I hearing impairment would be assigned for each ear. When applied to Table VII, the result is a 0 percent or noncompensable rating.

The puretone thresholds reported in the January 2014 private record were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ).  Further, the record did not reflect a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply.

The Veteran was provided a VA audiological examination in January 2014.  The audiometric findings, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
30
LEFT
25
25
35
50
50

The puretone threshold average for the right ear was 31.25 dB and the puretone threshold average for the left ear was 40 dB.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner stated that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  It was noted that the Veteran reported, in his own words, that he had trouble with communication, had the television extra loud, and could not hear customers on the phone.  It was noted that his hearing loss appeared to be getting worse.  When applied to Table VI, a Level I hearing impairment is assigned to the right ear and a Level I hearing impairment is assigned to the left ear.  When applied to Table VII, the result is a 0 percent or noncompensable rating.

The puretone thresholds reported in the January 2014 VA examination report were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ).  Further, the January 2014 VA examination report did not reflect a puretone threshold of 30 decibels or less at 1000 Hertz and a puretone threshold of 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply with respect to this VA examination.

There is no identifiable period that would warrant a compensable rating for hearing loss.  Staged ratings are not appropriate.  See Fenderson, supra. 

Concerning the Veteran's statements and testimony regarding his symptoms and request for a compensable disability rating and his wife's statement regarding his difficulty hearing, the Veteran and his wife are competent to describe the effects of his hearing loss on his daily functioning, such as difficulty communicating with his customers and trouble hearing the television.  However, disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board must predicate its decision on the basis of the results of the objective audiological findings.  Here, mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a compensable disability rating.

In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral hearing loss are contemplated by the schedular rating criteria, and referral for extra-schedular consideration is not required.  The Board recognizes and considered the statements and testimony regarding the Veteran's difficulty hearing, having to turn the television up loud, and trouble communicating with his customers.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing.  The Board finds that the rating criteria contemplate ability and inability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology and the functional limitations imposed by the Veteran's hearing loss are contemplated by the rating criteria discussed above.  See Martinak, 21 Vet. App. at 455.  Referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, the Veteran has not asserted, and the evidence of record has not indicated, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16.

Finally, in Rice v. Shinseki, the Court held that when entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran has discussed occupational impairment due to his hearing loss, neither the Veteran nor the evidence indicates that he is unemployable.  Therefore, as the issue of entitlement to a TDIU is not part of the issue on appeal.


ORDER

Entitlement to a compensable initial rating for service-connected bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


